Citation Nr: 1523136	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse, and granddaughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to April 1972 and from December 1972 to April 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

The Veteran has permanent and total service-connected disability that produces the equivalent of the loss of use of the left lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing benefits have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Specially Adapted Housing

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  The Veteran's claim was received in March 2010.  The Board observes, however, that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to him in the Board's considering them in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b).  

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(c) (2014).  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3-1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In testimony before the Board March 2015, the Veteran testified that he must use a wheelchair or other aids to get around his home.  He maintains that his left leg disabilities effectively render his left lower extremity no more useful than a prosthesis.  In addition, he testified that the dizziness and shortness of breath experienced as a result of his service-connected heart disease makes it impossible to ambulate without aid.  He stated that, because of the narrowness of his doorways and hallways, he requires the assistance of his spouse, who also gave testimony to this effect, or grandchild in order to ambulate inside his home.  

As explained below, the Board finds that the Veteran has permanent and total service-connected disability that produces the equivalent of the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, and the Veteran is entitled to a certificate for specially adapted housing.  

Service connection is currently in effect for coronary artery disease (CAD), status post angioplasty and automatic implantable cardioverter defibrillator (AICD) placement, evaluated as 100 percent disabling; posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 70 percent disabling; residuals of a shell fragment wound (SFW) of the leg associated with residuals of a fracture of the distal third of the left tibia, evaluated as 30 percent disabling; residuals of a SFW of the right leg, evaluated as 30 percent disabling; SFW scars of the cheek, forehead and scalp, evaluated as 30 percent disabling; residuals of a fracture of the left lateral femoral condyle, rated 20 percent disabling, residuals of a SFW of the left hand with carpal tunnel syndrome, rated 10 percent disabling; left shoulder strain, status post SFW residuals, rated 10 percent disabling; residuals of a fracture of the distal third of the left tibia, rated 10 percent disabling; a residual SFW scar of the left cheek, rated 10 percent disabling; and residuals of a SFW of the right thigh, and non-painful SFW scars of the left arm, and right thigh, all evaluated as noncompensable.  The Veteran's combined evaluation is 100 percent with special monthly compensation (SMC) on account of the need of regular aid and attendance of another and SMC at the intermediate rate between subsections l and m on account of CAD rated 100 percent and PTSD rated at 50 percent or more.  

The Veteran was afforded a series of examinations by VA in January 2015.  At that time, on examination of the hips and thighs it was noted that the Veteran had residuals SFWs of both sustained while in combat in June 1970.  Regarding the left lower extremity, the range of motion was to 125 degrees flexion without objective evidence of painful motion.  Left hip extension was to greater than 5 degrees, without evidence of painful motion.  Abduction was not lost beyond 10 degrees with the Veteran able to cross his legs and rotate his left foot.  Left hip adduction ended at 25 degrees and there was no objective evidence of painful motion.  It was further commented that left hip abduction ended at 45 degrees, left hip internal rotation ended at 40 degrees, and left hip external rotation ended at 60 degrees, all without objective evidence of painful motion or further limitation after repetition.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hip joint.  The Veteran was able to perform repetitive use testing without additional functional loss.  The examiner stated that the Veteran used assistive devices, specifically a wheelchair, canes and a walker on a regular basis as a normal mode of locomotion, although occasional locomotion by other methods was possible.  The wheelchair was used for the knees and ankles, the cane and walker for the knees.  The Veteran's thigh or hip condition did not so diminish function that amputation with prosthesis would equally serve the Veteran.  

Regarding muscle injuries, the Veteran was noted to have injuries to two muscle groups of the left lower extremity in different anatomical locations, specifically muscle group XIV, the anterior thigh muscles, the sartorius, rectus femoris, and quadriceps that affected extension of the knee ; and muscle group XII, the anterior muscle so the leg, tibalis anterior, extensor digitorum longus, extensor hallucis longus and peroneus tertius.  Muscle group XIV affected extension of the knee and muscle group XII affected dorsiflexion, extension of the toes and stabilization of the arch.  Symptoms of muscle disability included lowered threshold of fatigue and fatigue pain that was consistent with injuries of these muscle groups.  Muscle strength was found to be normal at 5/5.  The Veteran did not have muscle atrophy noted.  He did require the use of assistive devices, but was not found to have function so diminished that amputation with prosthesis would equally serve the Veteran, as noted in the prior examination report.  There was X-ray evidence of retained metallic foreign bodies located in muscle group XII.  It was further noted that the Veteran's muscle injuries impacted his ability to work in that he was unable to perform physical activities such as heavy lifting, extended walking and overhead activities.  

On examination of the knees and lower leg, it was noted that the Veteran carried diagnoses of status post left knee surgery with scar and status post shrapnel to left lower extremity with tibia fracture and scar.  The Veteran stated that he had flare-ups in the form of tingling sensation, warm and cold feelings in the ankle and left knee, and numbness.  Range of motion of the left knee was from 0 degrees extension to 120 degrees flexion, without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, without additional limitation of motion, but with functional loss or impairment in the form of excess fatigability, pain on movement, and disturbance of locomotion.  There was no pain or tenderness on palpation and no impairment on muscle strength testing.  There was no instability of the left knee joint and no patellar subluxation or dislocation.  As noted on previous examinations, the Veteran required the use of a wheelchair, cane and walker, but it was not found that the function of either lower extremity was so diminished that amputation with prosthesis would equally serve the Veteran.  X-ray studies showed a post-traumatic lucent defect in the distal metaphysis of the left tibia associated with a 1.0 x 0.6 cm metallic fragment, possibly related to an old gunshot wound.  There were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The additional limitation was described as being unable to do extended walking due to pain and fatigability.  The examiner stated that he was unable to provide a degree of additional  range of motion loss because there was no objective evidence-of a current flare-up.  For the VA established diagnosis of left lateral femoral condyle fracture with residuals, there was no change in the diagnosis.  

On examination of the Veteran's heart, the diagnoses were CAD and status post percutaneous transluminal coronary angioplasty with stent placement.  The Veteran experiences angina, shortness of breath, and fatigue.  The Veteran reported taking numerous medications for control of his CAD and had a history of having had a myocardial infarction in 1998 and congestive heart failure and atrial fibrillation.  He had undergone percutaneous coronary intervention, an implanted cardiac pacemaker, and implanted AICD.  He had also undergone a cardiac catheterization for treatment of congestive heart failure in 2008.  Examination showed normal heart sounds and pulses, but echocardiogram showed cardiac hypertrophy and an EKG was also abnormal.  MET evaluation showed that the Veteran was restricted by dyspnea, fatigue, and dizziness.  His MET level was found to be from 1-3 METs, found to be consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  These restrictions were due solely to the heart condition.  The Veteran stated that he felt lousy, fatigue, nonfunctional, loss of appetite, confused and with loss of memory.  He was noted to be well developed, well nourished, and in no acute distress.  There were no signs of malaise present.  There was no evidence of bruits. There was no evidence of ascites.  

The Board recognizes that the file includes some medical evidence that indicates that the Veteran does not meet the criteria for special adapted housing.  The Board finds; however, that when all doubt is resolved in favor of the Veteran, the evidence is at least in equipoise that the Veteran meets the criteria for special adapted housing.  In this regard, it is noted that the Veteran has permanent and total service-connected disability due to the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace.  This is shown by the Veteran's several left lower extremity disabilities that, while individually are not found to so diminish function that amputation with prosthesis would equally serve the Veteran, the Board finds that, in combination they are shown to do so.  Moreover, the Veteran had additional disability from his CAD causing shortness of breath, weakness, and balance difficulties.  Finally, the Board notes that a VA examiner has indicated that the Veteran requires a wheelchair, cane and walker for aid in locomotion.  Accordingly, the Board finds that the Veteran has met one of the criteria of 38 C.F.R. § 3.809 and that the award of a certificate of eligibility for financial assistance in the purchase of specially adapted housing is warranted.  


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


